Citation Nr: 0127022	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  94-49 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1969.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied service connection for PTSD.  In 
December 1998, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the issue to the RO 
for further development. 


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

2.  During his service in Vietnam during the Vietnam Era, the 
veteran was assigned to a headquarters company of an 
engineering battalion; his military occupational specialty 
was dump truck driver.

3.   The current record does not show that the veteran was 
engaged in combat, and the veteran was not the recipient of 
the any of the awards, medals or citations indicative of 
combat service.

4.  The veteran was not engaged in combat.

5.  The veteran's alleged stressors have not been 
independently verified and cannot be so verified based on the 
information currently in the record.


CONCLUSION OF LAW

The veteran is not entitled service connection for PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, (West 1991 & Supp 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from PTSD 
due to stressors he incurred during his active military 
service.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001) has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran is not entitled to 
service connection for PTSD. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet.  App.  190, 193 (1991).

To satisfy the requirements of this second element of 38 
C.F.R. § 3.304(f), first, it must be determined whether or 
not the veteran served in combat.  Second, if the veteran has 
been in combat, it must be determined whether the claimed in-
service stressors are consistent with the circumstances, 
hardships, or conditions of the combat in which he 
participated.  38 U.S.C.A.  § 1154(b); 38 C.F.R.  § 3.304(d).  
Finally, if the veteran did not serve in combat, the 
stressors must be independently verified by other sources.  
The inquiry here includes what, if any, combat medals or 
decorations were awarded the veteran; what military 
occupational specialty (MOS) he veteran had; when, if, and 
how other service personnel died, and the names of the 
deceased; whether any unit(s) to which the veteran was 
assigned actually engaged the enemy in combat.  Such evidence 
is typically found in the service personnel records, on the 
veteran's Form DD 214, and in unit histories and morning 
reports.  The only medical evidence that could provide such 
information would be those records compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet.  
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg.  29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R.  § 3.304(f).  See 58 Fed.  Reg.  29,109, 29,110 
(1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R.  
§ 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).  The later revision also requires the 
rating agency to return the report to the examiner for 
substantiation of any diagnoses of mental disorders that do 
not conform to DSM-IV, or that are not supported by the 
findings of the examination report.  38 C.F.R. § 4.125; 53 
Fed. Reg. 22 (1988); 61 Fed. Reg. 52696 (1996).

The veteran filed his claim in May 1994.  With regard to the 
interpretation of the recent regulations by the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) in 
Cohen, the veteran and his representative have received 
notice.

The Board must therefore consider whether or not the veteran 
will be prejudiced by the application of revised regulations, 
or by the interpretation of these and other regulations by 
the Court in Cohen.  

Where the law or regulation changes after a claim has been 
filed or reopened, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the veteran's essential problem is not that he lacks 
a proper diagnosis.  In fact, the evidentiary record reveals 
the diagnosis of PTSD on several occasions, as noted below.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a neuropsychiatric 
disorder during his active military service.  Treatment notes 
dated in November 1968 document that the veteran was given 
Compazine after he complained of night sweats, a rash, and 
chills.  There is no indication that the medication was 
prescribed for a neuropsychiatric disorder.  At the time of 
his medical examination for separation from service, the 
veteran described his health as good.  He reported frequent 
trouble sleeping but denied depression, excessive worry, 
frequent or terrifying nightmares, or nervous trouble of any 
sort.  No psychiatric abnormality was indicated.

The veteran's service personnel records indicate that he had 
service in the Republic of Vietnam from December 1966 to 
December 1967.  However, such records do not indicate that 
the veteran was engaged in combat.  Although the veteran has 
testified that during his tour of duty in Vietnam he was a 
water supply specialist, his service personnel records 
indicate that his military occupational specialty (MOS) 
during his tour in Vietnam was dump truck driver.  He was 
assigned to a headquarters company of an engineering 
battalion.  According to his personnel records, his MOS did 
not change to water supply specialist until his return from 
Vietnam.  His service personnel records show that he was 
awarded a Vietnam Service Medal and a Vietnam Campaign Medal.  
Such medals are not indicative of combat service.

Further, the claims file does not contain evidence that shows 
the veteran had compensable disability from a psychosis 
during his first post-service year.

Nonetheless, the veteran may be entitled to service 
connection for PTSD if there is evidence that he has current 
disability from PTSD which is related to a stressor he 
experienced during his active military service.  

The veteran has current disability from a neuropsychiatric 
disorder which has been variously diagnosed as paranoid 
schizophrenia, alcohol dependence, alcohol induce dementia, 
bipolar-type schizoaffective disorder, obsessive compulsive 
disorder, bipolar disorder with depressed features, dysphoric 
mood, adjustment disorder with agoraphobia, and PTSD.

Notes of private medical treatment dated in May 1970 indicate 
that the veteran had, left hip disorder.  Later treatment 
notes of the same physician showed no indication of treatment 
of a neuropsychiatric disorder.

June 1991 VA outpatient treatment records show that the 
veteran had complaints of flashbacks, insomnia, agitation, 
and the feeling of being watched on a television monitor.  He 
also indicated that other people could read his mind.  He was 
evasive about his history, but indicated that in 1980 or 1981 
he was working at a post office but later lost his job.  He 
had taken Haldol and Navane in the past.  The examiner 
recorded an impression of acute exacerbation of chronic 
paranoid schizophrenia.

The veteran was hospitalized at a VA hospital from mid 
September to late November 1991.  He reported his history of 
serving in Vietnam in a combat engineer unit.  He denied 
flashbacks and nightmares.  He had current complaints of 
anxiety and back pain.  Results of a psychological evaluation 
were consistent with diagnoses of mild dementia, and alcohol 
abuse with a note to rule out on paranoid schizophrenia.  The 
final diagnoses were paranoid type schizophrenia and mild 
dementia associated with history of alcohol abuse.

A summary of a VA hospitalization commencing in December 1991 
contains a diagnosis of paranoid-type schizophrenia despite 
the veteran's complaints that he was having flashbacks about 
Vietnam.  The veteran had been hospitalized several times 
since the February 1992 denial of his claim for service 
connection for PTSD.  In April 1992, he was hospitalized for 
treatment of complaints of chest pain.  The hospital summary 
and clinical notes do not relate a neuropsychiatric disorder 
with the veteran's active military service.  The veteran was 
hospitalized again in March 1996.  The hospital summary 
contain diagnoses of chronic, paranoid-type schizophrenia, 
alcohol dependence, dementia, and polyradiculopathy.  The 
hospital summary and related clinical notes do not contain a 
diagnosis of PTSD or relate any of the veteran's disorders to 
his active military service.

A Social Security Administration disability determination 
dated in March 1992 lists as the veteran's primary diagnosis 
paranoid schizophrenia and other functional psychotic 
disorders.  The secondary diagnosis was dementia.  
Reportedly, the disability began in September 1991.

In a February 1992 rating decision, service connection for 
PTSD was denied for lack of any current diagnosis of the 
disorder and lack of evidence that the veteran had a nervous 
disorder during his active service.

Records of recent VA outpatient treatment show diagnoses of 
generalized anxiety disorder, depression, dysthymia and 
paranoid-type schizophrenia.  In January 1996, the veteran 
sought refills of medication.  He gave the examiner a medical 
history of PTSD, and the examiner noted an impression of 
PTSD.  During follow-up treatment in February 1996, an 
examiner noted that the veteran had been followed for "a 
while" in the PTSD clinic.  The veteran denied having 
anxiety attacks, mood swings, or audible or visual 
hallucinations.  No diagnosis was reported.

The veteran as asserted that he was exposed to life-
threatening situations from the time he entered Vietnam.  
Further, he has asserted that his unit's equipment was 
attacked if left outside the perimeter of his base area.  He 
reported that he never had to fire a weapon due to an 
oncoming enemy attack.  He testified that on several 
occasions while at various bases, the bases were fired upon 
by enemy forces.  Further, on one occasion, he and his unit 
had to vacate an area which was being overtaken by enemy 
forces.  He implied in his testimony that he did not actually 
witness the deaths of comrades but did see body bags which he 
asserted contained the bodies of dead American soldiers.  The 
veteran asserted that he continued to have symptoms related 
to his "being in combat" in Vietnam.  However, he 
elaborated that he actually witnessed men sustain injuries 
from mortar shrapnel.  He could not recall the names of such 
casualties.  He asserted that he was treated for nervousness 
while he was in service.

The veteran testified in November 1995 that he was exposed to 
many stressful events during his service in Vietnam.  He 
stated that he was assigned to the headquarters company of a 
combat engineer unit.  His duties included supplying combat 
units with water and other supplies.  He testified that he 
was moved throughout the central highlands of Vietnam in 
support of such units.  He claimed to have come under enemy 
mortar fire and to have witnessed many casualties, including 
fatalities.  However, he stated he could not remember the 
names of the casualties.  After he returned from Vietnam, he 
had symptoms of inability to relax, insomnia, and night 
sweats.  

Many years after his separation from service, the veteran 
worked at a VA medical center but did not receive treatment 
for a neuropsychiatric disorder.  He began to have 
psychiatric problems shortly before losing his post-office 
job in 1986.  He first learned about PTSD in 1991.  He 
asserted that he was currently being evaluated for the VA 
medical center's PTSD program and had participated in four 
sessions of that program.

The veteran testified in June 1998 before the undersigned 
Member of the Board.  He asserted that he became a water 
supply specialist during his tour in Vietnam.  His asserted 
that his duties took him to isolated areas, outside of 
perimeters, and into life-threatening situations.  He also 
asserted that he performed nighttime guard duty in sandbagged 
bunkers.  He maintained that he was present at several bases 
that were attacked by enemy forces.  He described in general 
terms some instances when he and his unit came under mortar 
fire and some equipment was destroyed.  During one night 
attack he was very fearful and felt that he was going to 
panic.  He testified that he witnessed men with whom he was 
acquainted being fatally wounded and dying.  He asserted that 
he witnessed soldiers' bodies being put into body bags and 
loaded onto aircraft.  He said he had seen soldiers being 
wounded by mortar shrapnel.  He could not remember the names 
of the soldiers involved.  He stated that he first began to 
have PTSD symptoms in January 1968.  His symptoms included 
hearing sounds of artillery, having dreams, and being 
restless.

Pursuant to the Board's December 1998 remand of the issue of 
entitlement to service connection for PTSD, the veteran was 
asked in a March 1999 letter from the RO to provide the 
details of the stressors to which he claimed to have been 
exposed during his service, including that names of the 
personnel involved, the units of assignment at the time of 
the events, a detailed description of the events, and the 
dates and places the events occurred.  In a statement 
received by the RO in January 1999, the veteran asserted 
generally that while in Vietnam, he had experienced ". . . 
numerous stressful events and engagements with the enemy." 
And that his unit was required to retreat during one enemy 
attack.  

In a December 1999 report of a VA examination, the examiner 
noted that the veteran's medical records did not show 
treatment for a neuropsychiatric disorder prior to 1991.  The 
veteran denied symptoms such as flashback, nightmares, mood 
swings, and anxiety.  The veteran reported in the same 
interview that he had flashbacks of a battle in Vietnam in 
which many members of his unit were casualties and during 
which he feared for his life.  He also reported that he had 
flashbacks of ". . . many other traumatic Vietnam 
experiences."  The veteran reported that he did not have 
diminished interest in activities or estrangement from 
others.  He had full range of affect.  After discussing other 
possible PTSD symptoms, the examiner described the veteran's 
symptoms as being "very few."  The examiner further 
reported that the veteran had not had social impairment 
secondary to any PTSD-related symptoms.  The examiner also 
reviewed clinical treatment records and reported that such 
records did not show a validation of clinical PTSD.  On 
mental status examination and psychological testing, the 
veteran showed symptoms which the examiner concluded were 
consistent with episodic, paranoid-type schizophrenia.

In March 1999, the RO requested the veteran to provide 
detailed information about the stressors to which he had 
claimed he was exposed.  He provided some very general 
information in his response.

The RO obtained a report from the United States Armed Forces 
for Research of Unit Records (USARCRUR) in September 2000.  
The report includes a history of the 8th Engineer Battalion 
during the period from January 1, 1967 to December 31, 1967-
a period which closely coincides with the veteran's Vietnam 
service.  During that period of time, the following 
casualties were documented:  Headquarters company had one 
killed in action and 8 wounded in action; A company had 29 
wounded in action; B company had two killed in action and 10 
wounded in action; C Company had one killed in action and 12 
wounded in action.  The companies of the battalion were 
widely disbursed  to accomplish various engineering missions 
such as opening and repairing roads, extending aircraft 
runways, and building and repairing bridges.  According to 
the unit history, some of the unit's personnel were 
occasionally were exposed to enemy small arms and mortar 
fire.  Sometimes, members of the Battalion participated in 
infantry operations.

As indicated previously, the veteran's difficulty in 
satisfying the requirements for service connection for PTSD 
arises not only from the lack of medical evidence of a clear, 
current diagnosis of PTSD and medical evidence of a link 
between his current symptomatology and his claimed in-service 
stressors--the first and third elements required under 38 
C.F.R.  § 3.304(f), respectively.  The veteran's essential 
problem is that he lacks a verifiable stressor.  In this, the 
question of whether to apply DSM-III or DSM-IV criteria is 
not relevant, for the presumption now extended under Cohen to 
the stressor in a current, clear medical diagnosis of PTSD is 
that the stressor is sufficient to cause PTSD.  Cohen, at 
145.

The record does contain a several diagnoses of PTSD and 
history of PTSD.  However, the inquiry at this point is not 
ended because the diagnosis, and presumed sufficiency therein 
of the stressor, satisfies only the first element of 38 
C.F.R.  § 3.304(f).  Id.  There must also be evidence 
establishing the occurrence of the stressor; and an opinion 
by a mental health professional based on a post service 
examination.  Id.

In this case, service personnel records do not show that the 
veteran was awarded a combat-related citation such as the 
Purple Heart, Medal of Honor, Distinguished Service Cross, 
Silver Star, Bronze Star, or Department of the Army Combat 
Infantryman Badge.  Further, his military occupational 
specialty-dump truck driver-suggests that he was involved 
in noncombat operations.  There was no indication that his 
duties included combat operations.  Finally, the veteran's 
inability to provide even minimal detail as to the dates, 
places, and personnel involved of the alleged stressors to 
which he alleges he was exposed detracts from the probative 
value and casts doubt on the credibility of his testimony and 
statements.

After considering all of the evidence, the Board finds that 
the veteran was not a participant in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board concludes that he was not engaged 
in combat for purposes of the application of 38 U.S.C.A. 
§ 1154(b).  It follows that his testimony, by itself, is 
insufficient to establish a combat-related stressor.  As to 
the noncombat stressors to which he has alleged he was 
exposed, his testimony, without further corroboration, is 
also insufficient to support the occurrence of such 
stressors.  See, Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
As the veteran's service in combat is not established, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the occurrence of the stressful events.  The record 
must also contain independent, credible evidence supporting 
the veteran's allegations regarding the existence or 
occurrence of these events.  Cohen, at 142 (citing Moreau, 9 
Vet. App. at 395 and Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  This corroborating evidence may be derived from any 
source, including lay statements of persons who served with 
the veteran, as well as service records.  Cohen, at 147 
(citing 38 C.F.R. § 3.304(f) (1996); Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290).

The Board has reviewed the entire record and finds that the 
stressors to which the veteran claimed he was exposed in 
Vietnam have not been verified.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the grant of service connection for PTSD.  38 U.S.C.A.  §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).

During the pendency of the veteran's claim there has been a 
substantial change in the law concerning veteran's claims.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 
38 U.S.C. § 5102).  In this case, there is not issue 
concerning the substantial completeness of the veteran's 
claim.   VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the statement of the case 
and supplemental statements of the case that have been issued 
during the appellate process, along with the Remand 
promulgated by the Board in December 1998.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


